(Atlanta,BILL OF EXCEPTIONS—DECISION AND ERRORS MUST BE PLAINLY STATED.*—A bill of exceptions must specify plainly the decision complained of and the error alleged, and if it do not it will be dismissed. (R.)Bill of Exceptions. From Marion county. March Term, 1870.Upon motion of defendant’s counsel, the bill of exceptions was dismissed because it did not specify plainly the decision complained of and the errors alleged.BILL OF EXCEPTIONS—ERRORS MUST BE PLAINLY STATED.'—See foot-note to Taylor v. Flint, 35 Ga. 124.